Citation Nr: 9907079	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  96-32 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an organic disorder of 
the central nervous system diagnosed as familial 
olivopontocerebellar atrophy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the benefit sought on 
appeal.   


FINDING OF FACT

The veteran's pre-existing organic disorder of the central 
nervous system, diagnosed as familial olivopontocerebellar 
atrophy, increased in severity during service.


CONCLUSION OF LAW

The veteran's pre-existing organic disorder of the central 
nervous system, diagnosed as familial olivopontocerebellar 
atrophy, was aggravated by service.  38 U.S.C.A. §§ 1131, 
1153, 5107 (West 1991);  38 C.F.R. §§ 3.303, 3.304(b), 3.306 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran contends that the RO erred in not granting 
service connection for an organic disorder of the central 
nervous system diagnosed as familial olivoponto-cerebellar 
atrophy.  He maintains that this preexisting disorder was 
aggravated during service.

In considering the veteran's claim, the Board has considered 
all of the evidence of record.  The service medical records 
include the report of a November 1965 enlistment examination, 
which shows that at that time the veteran complained of 
swollen or painful joints.  Evaluation at that time was 
normal except that the veteran was noted to have had a 
fractured left elbow at age eleven, which was not considered 
disabling.  

Service medical records contain a number of reports showing 
that the veteran was seen during service for complaints 
involving aching joints in both upper and lower extremities, 
as well as headaches, and nervousness.  In May 1966, he was 
seen for complaints of pain in the left ankle due to an 
injury two months before.  The clinical record noted that on 
physical examination there was nothing wrong with the ankle.  
In August 1966 he was seen with complaints of headaches.  At 
that time he reported that he had had an excessive work load 
at work.  The veteran was noted to be nervous and anxious at 
that time.  

In January 1967 the veteran was seen for complaints of aching 
joints in the left arm, and he complained that he had had 
left knee "rheumatism."  Clinical notes dated in February 
1967 show that the veteran was seen for headaches.  Those 
records show that the veteran was noted to be very nervous, 
and that studies for rheumatic disease were negative.  In May 
1967, the veteran was seen for complaints regarding the right 
thigh and knee, and pain in the ankle.  The examiner noted 
that no disease had been objectively demonstrated.  The 
impression was mild chronic myositis of unknown etiology.  
Four days later in May 1967 he was seen for more severe 
symptoms.  The examiner noted that the veteran had been 
having this problem for years.  In July 1967 he was seen for 
pain in the right leg.  At that time the examiner noted that 
there was no objective evidence of hip or lupus erythematosus 
disseminatus disease.  

The report of a January 1969 discharge examination shows that 
the veteran complained of swollen or painful joints, and eye 
trouble.  On examination, clinical evaluation was normal for 
all systems associated with the veteran's claimed disorders.  
The examination report noted that the veteran had painful 
joints involving occasional pain and swelling in the right 
knee, especially in cold weather.  The report noted that X-
rays were normal.

Private medical records include a February 1978 statement 
from George I. Litman, M.D., which indicates that the veteran 
underwent private examination at approximately that time.  
The statement does not indicate that the examiner made 
findings referable to the veteran's claimed disorder.  

Private medical records show that in November 1988 the 
veteran was seen for complaints of difficulty with balance 
for about 20 years which he indicated had worsened over the 
past five years.  In a November 1988 statement, Susan M. 
Ditter, M.D., noted a history of leg and knee problems since 
age six, and a wandering right eye since birth, and 
occasional blurred vision and diplopia that generally lasted 
only 5 to 6 minutes.  Other symptoms were reported including 
a feeling of retropulsion, increased difficulty with writing, 
and a tendency to fall over very easily.  The veteran noted 
that when stressed, his symptoms were worse.  The statement 
indicated that after examination, the assessment was that the 
veteran probably had olivopontocerebellar atrophy, familial, 
with prominent cerebellar degeneration and associated 
peripheral neuropathy.  

Private medical records in November and December 1988 show 
various diagnoses including spinal cerebellar degeneration, 
progressive ataxia, multiple sclerosis, and probable 
demyelinating disease.  In a January 1989 statement, Dennis 
P. Sullivan, M.D., indicated an opinion that the veteran's 
symptoms represented multiple sclerosis rather than just a 
familial ataxia.  A February 1992 statement from Dr. Ditter 
contains an assessment of probable olivopontocerebellar 
atrophy, familial, with prominent cerebellar degeneration and 
associated peripheral neuropathy.  

A September 1993 VA hospital discharge report of the veteran 
records a history of hand tremors, trouble walking and 
weakness in the upper extremities since age 17.  The report 
disclosed a history of progressive symptoms, including a very 
long progressive intentional tremor and cerebellar ataxia 
since high school, with subsequent symptoms including 
weakness in the upper extremities, balance problems, and eye 
function symptoms.  At discharge, the diagnosis was familial 
olivopontocerebellar degeneration. 

The report of a December 1993 VA examination records cites 
complaints of problems with balance since 1963, with 
progressive worsening of symptoms between 1963 to 1988.  
After examination the diagnosis was spinal cerebellar 
degeneration with grossly ataxic gait.  

VA clinical records from October 1993 to March 1995 show that 
the veteran was seen for treatment and underwent 
hospitalization for neurological symptomatology.

The report of a November 1995 VA examination notes complaints 
of neurological decline that apparently included many 
systems.  The veteran reported that his coordination had 
become worse, with progressive decline in gait that led to 
frequent falls.  The veteran complained of weakness with 
cramps most frequently in the lower extremities.  Speech had 
become slurred and memory had declined, with poor 
concentration.  The veteran found conversations difficult, 
and reading had become very poor.  After examination the 
assessment was familial olivoponto-cerebellar atrophy.  

In a November 1996 statement from S. H. Subramony, M.D., he 
recounts that the veteran seemed to have had some arthralgias 
and other difficulties as well as anxiety in the mid 1960's, 
and had been evaluated in 1967 for posterior thigh pain, when 
rheumatic studies were negative.  Dr. Subramony opined that 
the veteran had an inherited genetic abnormality that causes 
progressive imbalance as a result of a cerebellar 
degeneration.  He opined that the veteran probably had early 
symptoms of this disease even in the mid to late 1960's that 
had become more apparent over the last few years.  The 
statement indicated that there was no information as to the 
effect of environmental, stressful or other factors in the 
progression rate of such a disease, but that it was 
conceivable that such environmental stress would have 
aggravated this problem.  

In December 1996 the veteran and his wife testified at a 
hearing regarding his neurological symptomatology.  He 
testified as to symptoms experienced during service, 
including pain in the knees, shoulders and arms.  He 
testified that during service he experienced anxiety, which 
he stated was a stress factor resulting in his neurological 
symptoms.  The veteran testified regarding post-service 
symptomatology and treatment.  The veteran's wife indicated 
in testimony that the veteran had some pain in his knees 
before service but no balance problems prior to entering 
service.  She testified that the veteran's problems had 
become progressively worse over the past 28 years.  A 
transcript of the testimony is of record.

In December 1996 the veteran presented several lay statements 
that generally attested that symptoms related to the 
veteran's neurological disorder were not noticeable or 
present before service, and that they became manifest after 
leaving service.   

The report of a March 1997 VA examination records a history 
of the veteran's symptomatology, which was reviewed for the 
purpose of rendering a medical opinion.  The report noted 
that the veteran suffered from a degenerative disease of the 
central nervous system involving the cerebellum, brain stem 
and peripheral nerves; and that the veteran carried the 
diagnosis of familial olivopontocerebellar degeneration.  The 
report noted that on reviewing the veteran's service medical 
records, that there was no mention during service of any 
neurological deficits consistent with his degenerative 
process, or any other primary neurological disease.  The 
examiner further noted that subsequent medical records in the 
1980's contained no mention of a significant neurologic 
disease except for symptoms of significant anxiety and 
stress.  The examiner opined that the likely reason for the 
absence of mention of neurologic symptoms in the past was due 
to a lack of sophistication of examiners in the presence of 
subtle neurologic findings and a rare disease.  The examiner 
continued to explain that it was very likely that subtle 
symptoms involving eye movement abnormalities and deficits of 
coordination would not be considered notable in the context 
of a military physical examination, or in the context of the 
medical evaluations performed in the early 1980's.  

On this basis, the examiner concluded first, that it was 
reasonable to state that the veteran's neurologic abnormality 
was present since an early age, yet was not noted in early 
medical evaluations.  For that reason, the examiner concluded 
that it was at least as likely as not that the veteran's 
neurologic deficits were present before service.  

Also on the basis that the early examiners may have lacked 
sophistication with respect to subtle neurological symptoms, 
the examiner concluded that the question of aggravation must 
be addressed not by review of the claims file; but rather on 
hypothetical grounds based on present medical knowledge of 
degenerative diseases of the central nervous system like 
olivopontocerebellar degeneration.  

The examiner noted that a review of the service medical 
records did not reveal any evidence that directly addressed 
the question of whether the veteran's service aggravated his 
neurologic disease beyond the normal progression.  With 
respect to  the question of aggravation, the examiner noted 
that on hypothetical grounds based on present medical 
knowledge, it was possible that the veteran's musculoskeletal 
complaints of painful joints during service were misdiagnosed 
as myositis, and were in fact musculoskeletal manifestations 
of disease caused by improper motor control.  The examiner 
further noted that this improper motor control was likely due 
to advancing cerebellar degeneration.  

Using this framework, the examiner expressed his opinion as 
to three different mechanisms by which military service might 
have contributed to the veteran's neurological disease 
process.  First, he noted that it was clear that even normal 
military service activities might hasten the appearance of 
manifestations of disease that was ultimately caused by 
degeneration of the cerebellar and brain stem structures.   

Second, the examiner noted that in some nervous system 
diseases, levels of exertion that raise body temperature can 
significantly exacerbate the central nervous system (CNS) 
disease process.  Significantly, the examiner pointed out 
that elevation of body temperature during exertion or taking 
hot baths impacts on demyelination disease such as multiple 
sclerosis, and can lead to neurologic deficits that can 
persist.  The examiner opined that this was a mechanism by 
which military service may have aggravated a progressive 
degenerative neurologic disease.

Third, the examiner noted a relationship between trauma and 
development of other degenerative neurologic diseases such as 
amyotrophic lateral sclerosis; and noted a general impression 
in the neurologic literature that a degenerative disease of 
both upper and lower motor neurons can be triggered by trauma 
of even a mild degree.  On this basis, the examiner opined 
that thus, exertion experienced during military service might 
have indeed contributed to multiple triggers that eventually 
led to the veteran's neurologic syndrome.

The examiner in the March 1997 VA examination concluded in 
summary that there was no direct factual basis for rendering 
an opinion as to aggravation of the veteran's neurologic 
disease during military service.  The examiner concluded 
that, nonetheless, there was a relatively solid scientific 
basis for stating that circumstances were present during 
service that might have led to neurologic progression by 
three different mechanisms as stated above.  On the basis of 
the foregoing, it was the examiner's concluding opinion that 
it was at least as likely as not that the veteran's 
neurologic disease was aggravated during service.  In this 
regard, the examiner noted that had a more thorough 
neurologic evaluation occurred during the period from 
childhood through military service, there might have been a 
reasonable factual basis for an opinion.  

In a July 1997 VA examination report, the examiner reviewed 
the findings from the above March 1997 VA examination report.  
That examiner opined in answer to three questions.  First, 
that the evidence from the previous examination showed that 
the veteran had a hereditary and genetic condition known as 
olava ponta cerebellar degeneration [sic].  Second, in 
agreement with the examiner in the March 1997 examination, 
that there was no direct factual basis for rendering an 
opinion as to the aggravation of the veteran's neurologic 
disease during service.  The present examiner opined that 
thus, there was no supporting evidence to conclude that 
service definitively aggravated the veteran's progressive 
condition, or that activity required in service would 
necessarily cause an exacerbation.  Third, that there was 
very good evidence that the veteran's condition appeared 
prior to service, possibly as a child; and that there were no 
facts to support an exacerbation.  The examiner indicated 
that the medical neurological community had not generally 
accepted the previous examiner's opinion regarding 
exacerbation, which the present examiner characterized as the 
subject of medical and theoretical debate.   

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for an organic 
disorder of the central nervous system diagnosed as familial 
olivopontocerebellar atrophy is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that the veteran's claim 
is not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to that claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1110, 1131;  38 C.F.R. §§ 3.303, 
3.306.

Every veteran of wartime service shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. § 1111 (West 1991).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).
 
The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990). 

In light of all the evidence of record, the Board finds that 
the evidence is at least in equipoise, with respect to 
whether the veteran's organic disorder of the central nervous 
system, diagnosed as familial olivopontocerebellar atrophy, 
was aggravated during service.  The clinical evidence shows 
that the veteran has an inherited genetic neurologic disorder 
that preexisted service.  However, the recent March 1997 VA 
examination report contains a substantial in-depth analysis 
of the medical history of the veteran's neurological disease 
process, and concludes with an opinion relating the veteran's 
present disorder to aggravation during service.  That 
examiner explained that pertinent testing during the 
veteran's service period and in the 1980's may not have 
involved sufficiently sophisticated techniques to correctly 
detect and diagnose the veteran's neurologic deficits.  That 
examiner considered the recorded inservice complaints and 
other symptomatology, along with present day medical 
knowledge as to the mechanisms by which service would 
contribute to aggravate the neurological disease processes.  
On doing so, the examiner concluded that it was at least as 
likely as not that the veteran's neurologic disease was 
aggravated during service.  The Board notes that a subsequent 
VA examiner substantially discounted that analysis and 
opinion, indicating that it was essentially based on notions 
not generally accepted in the medical neurological community.  
The Board, however, finds that the earlier March 1997 
examination report showed a more complete examination and 
evaluation of the veteran's symptomatology and history.  

The Board also notes, that consistent with the opinions in 
the March 1997 examination report, service and other earlier 
medical records show that examiners suspected some neurologic 
disease process but were unable to determine the etiology; 
and testing at the time was negative for other suspected 
neurological disease processes.  These neurological 
manifestations shown during service, coupled with lay 
statements indicating a lack of such manifestations before 
service, also corroborate that the veteran's neurological 
disorder was aggravated during service. The Board finds the 
record, including the clinical evidence, various statements 
and hearing testimony to be cogent evidence that the 
veteran's preexisting neurologic disorder was aggravated 
during service. 

Thus, as noted, the record is at least in equipoise as to 
whether the veteran's organic disorder of the central nervous 
system, diagnosed as familial olivopontocerebellar atrophy, 
was aggravated during service.  Where the record demonstrates 
an approximate balance of positive and negative evidence, the 
doctrine of reasonable doubt is applicable.  Accordingly, 
after resolving reasonable doubt in the veteran's favor, the 
Board finds that service connection for an organic disorder 
of the central nervous system, diagnosed as familial 
olivopontocerebellar atrophy, is warranted.


ORDER

Service connection for an organic disorder of the central 
nervous system, diagnosed as familial olivopontocerebellar 
atrophy, is granted. 



		
	FRANK L. CHRISTIAN
	Acting Member, Board of Veterans' Appeals


- 11 -


